Motion for an order resettling a decision heretofore made by this court so as to include a provision to the effect that the decision is without prejudice to the right of the defendants to interpose as defenses in their answers the same facts relied upon by them in their original motions to dismiss the complaint under rules 106 and 107 of the Rules of Civil Practice, or that an original order to the same effect be made, denied, with $10 costs. Present — Poster, P. J., Brewster, Deyo, Bergan and Coon, JJ. [See 277 App. Div. 916.]